Name: Commission Regulation (EEC) No 3697/81 of 22 December 1981 extending the period of validity of Community surveillance over imports of certain phosphate fertilizers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/30 Official Journal of the European Communities 24. 12. 81 COMMISSION REGULATION (EEC) No 3697/81 of 22 December 1981 extending the period of validity of Community surveillance over imports of certain phosphate fertilizers able pressure exercised by imports into the Commu ­ nity of certain phosphate fertilizers and the resultant threat of injury to Community producers of like or directly competing products, continue to apply ; Whereas it is therefore necessary to prolong surveil ­ lance, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 926/79 of 8 May 1979 on common rules for imports ( ! ), and in particular Article 7 ( 1 ) (a) thereof, Consultations having been held within the committee set up under Article 5 of the said Regulation , Whereas, by Regulation (EEC) No 440/77 (2), the Commission established Community surveillance over imports of certain phosphate fertilizers ; whereas this surveillance has been extended by Regulation (EEC) No 2839/77 (3), until 31 December 1978 , by Regula ­ tion (EEC) No 2988/78 (4), until 31 December 1979, by Regulation (EEC) No 2853/79 (5 ), untii 31 December 1980 and by Regulation (EEC) No 3328/80 (6) until 31 December 1981 ; Whereas the reasons which originally led the Commis ­ sion to take such actions, that is to say the consider ­ The period of validity of Regulation (EEC) No 440/77 is hereby extended to 31 December 1982. Article 2 This Regulation shall enter into force on 1 January 1982. It shall apply until 31 December 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1981 . For the Commission Wilhelm HAFERKAMP Vice-President (!) OJ No L 131 , 29 . 5 . 1979 , p . 15 . (2 ) OJ No L 58, 3 . 3 . 1977, p . 11 . (3 ) OJ No L 327, 20 . 12. 1977, p . 25 . (4) OJ No L 356, 20 . 12. 1978 , p . 7 . (5) OJ No L 323, 19 . 12. 1979, p . 5 . (&lt;&gt;) OJ No L 349, 23 . 12 . 1980 , p . 15 .